Order granting defendants’ motion for a bill of particulars reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The plaintiff relies upon a general course of conduct in an alienation action. The general rule applicable to such a pleading is that a bill of particulars may not be exacted with respect thereto. (Kirby v. Kirby, 34 App. Div. 25; Ketcham v. Ketcham, 32 id. 26; Earle v. Earle, 79 id. 631; Van Olinda v. Hall, 82 Hun, 357; Carrie v. Davis, 41 App. Div. 520.) Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.